United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1896
Issued: April 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2006 appellant filed a timely appeal of a merit decision of the Office of
Workers’ Compensation Programs dated July 13, 2006. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation for wage
loss effective August 8, 2005.
FACTUAL HISTORY
The Office accepted that appellant sustained the following conditions as a result of an
April 24, 2002 motor vehicle accident: left calf and hamstring strain, lumbosacral strain, torn
medial meniscus left knee, anterior cruciate ligament (ACL) sprain and joint effusion with
baker’s cyst. Appellant underwent left knee surgery on June 24, 2004. He returned to work in a
light-duty position at four hours per day on October 18, 2004. Appellant’s compensation was
offset by his actual earnings.

Appellant’s attending physician, Dr. Stephen Wender, continued to indicate that he could
work in a sedentary position on a part-time basis. The Office referred appellant to Dr. Ismael
Montane, a Board-certified orthopedic surgeon, for a second opinion examination. In a report
dated April 11, 2005, Dr. Montane provided a history and results on examination. He reported a
normal examination and indicated that appellant did not have any objective findings.
Dr. Montane opined that appellant could return to work at his regular letter carrier position
without restriction.
The Office determined that a conflict existed in the medical evidence and referred
appellant to Dr. Orestes Rosabal, a Board-certified orthopedic surgeon, for a referee
examination. By report dated June 17, 2005, Dr. Rosabal provided a history and results on
examination. He diagnosed resolved cervical and lumbosacral strains, status post medical and
lateral meniscectomies of the left knee, status post patellar and medial compartment
chondroplasties of the left knee and right knee pain unrelated to the April 24, 2002 injury. He
noted that x-rays of the left knee were normal. Dr. Rosabal stated that it was not clear to him
how the work accident caused meniscal tears and he noted that contemporaneous reports showed
a normal knee examination. He stated that any permanent impairment to the left knee was more
than 50 percent related to preexisting degenerative changes. With respect to disability for work,
Dr. Rosabal stated, “Because of [appellant’s] ongoing subjective complaints related to his left
knee, I would suggest that he continue with his light duty with the limitations of walking and
standing and climbing to his tolerance. I would suggest that these work restrictions are related to
his ongoing preexisting degenerative changes in the left knee.”
The record contains a job offer for appellant dated June 10, 2005 for a full-time light-duty
position. Appellant accepted the position on June 13, 2005. A Form CA-3 (report of termination
of disability dated June 22, 2005 indicated that appellant was working eight hours per day.
By letter dated July 7, 2005, the Office notified appellant that it proposed to terminate his
compensation for wage loss on the grounds that the medical evidence demonstrated that his
employment-related disability had ceased. In a decision dated August 8, 2005, the Office
terminated compensation for wage-loss.
Appellant requested reconsideration by letter dated May 26, 2006. He argued that
Dr. Rosabal did not represent the weight of the evidence. He submitted medical evidence that
included a November 7, 2005 report from Dr. Wender who opined that appellant had a 25
percent impairment to his left knee. Dr. Wender stated that appellant could not work in any
capacity beyond a light-duty sedentary job.
By decision dated July 13, 2006, the Office denied modification of the prior decision.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 The Office may not terminate compensation without

1

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

2

establishing that disability ceased or that it was no longer related to the employment.2 The right
to medical benefits is not limited to the period of entitlement to disability. To terminate
authorization for medical treatment, the Office must establish that appellant no longer has
residuals of an employment-related condition that require further medical treatment.3
It is well established that when a case is referred to a referee examiner for the purpose of
resolving a conflict pursuant to 5 U.S.C. § 8123(a), the opinion of such specialist, if sufficiently
well rationalized and based on a proper factual and medical background, must be given special
weight.4
ANALYSIS
The August 8, 2005 Office decision terminated compensation for wage loss on the
grounds that employment-related disability had ceased. Although there is some indication in the
record that appellant had returned to full-time work, he was in a light-duty position and the
Office made a determination that he had no continuing employment-related disability.5
With respect to the medical evidence, there was a conflict to the nature and extent of a
continuing employment-related disability. Dr. Wender indicated that appellant could work four
hours light duty, while the second opinion examiner, Dr. Montane, found that he could return to
regular duty. The Federal Employees’ Compensation Act provides that, if there is a
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make the
examination.6 The implementing regulation states that this is called a referee examination and
the Office will select a physician who is qualified in the appropriate specialty and who has no
prior connection with the case.7
The referee examiner, Dr. Rosabal, reported that, while appellant could continue to work
light duty, his work restrictions were related to preexisting degenerative changes. He provided a
detailed medical report discussing results on examination and diagnostic testing. The referee
examiner provided a rationalized opinion based on a complete background and, therefore, his
opinion is entitled to special weight. Although appellant noted Dr. Rosabal’s questions
regarding the meniscal tears, Dr. Rosabal did not base his opinion on disability on refuted causal
relationship of an accepted meniscal tear of the left knee. He reported no objective findings from
the employment injuries and found that any subjective complaints were related to preexisting
degenerative changes.
2

Mary A. Lowe, 52 ECAB 223, 224 (2001).

3

Frederick Justiniano, 45 ECAB 491 (1994).

4

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

5

The term “disability” as used under the Act means the incapacity, because of injury in employment, to earn the
wages which the employee was receiving at the time of injury. Donald Johnson, 44 ECAB 540, 548 (1993);
20 C.F.R. § 10.5(f) (1999).
6

5 U.S.C. § 8123.

7

20 C.F.R. § 10.321 (1999).

3

The weight of the evidence rested with Dr. Rosabal and supported a finding that there
was no continuing employment-related disability. The Board finds that the Office properly
terminated any entitlement to continuing compensation for wage loss.
CONCLUSION
The Office properly determined that appellant’s employment-related disability had
ceased as of August 8, 2005.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 13, 2006 is affirmed.
Issued: April 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

